Citation Nr: 0931993	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbar strain.  

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical strain with spondylosis at C4-5.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran reportedly had active service from June 1964 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the RO which 
denied increased ratings for lumbar and cervical strain; each 
disability then rated 20 percent disabling, and entitlement 
to TDIU.  By rating action in October 2007, the RO assigned 
an increased rating to 40 percent for lumbar strain; 
effective from October 13, 2004, the date of claim for 
increase.  38 C.F.R. § 3.400(o)(2) (2008).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's low back disability is manifested by 
chronic pain and limitation of motion without radiculopathy 
or other neurological impairment; functional loss of use due 
to pain or during flare-ups to a degree commensurate with the 
criteria for a higher evaluation is not demonstrated.  

3.  The Veteran's cervical strain is manifested by pain and 
limitation of motion and mild neurologic symptoms; functional 
loss of use due to pain or during flare-ups to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  

4.  The Veteran's cervical spine disability includes 
additional symptomatology analogous to no more than mild 
neurological impairment, manifested by intermittent numbness 
and diminished deep tendon reflexes in both upper 
extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 
(2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for cervical strain with spondylosis at C4-5 are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5010-5242 (2008).  

3.  From July 29, 2006, the schedular criteria for a separate 
20 percent evaluation, and no greater, for right upper 
extremity neurological manifestations associated with the 
service-connected cervical spine disability are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 4.124a, Part 4, including Diagnostic 
Code 8512 (2008).  

4.  From July 29, 2006, the schedular criteria for a separate 
20 percent evaluation, and no greater, for left upper 
extremity neurological manifestations associated with the 
service-connected cervical spine disability are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 4.124a, Part 4, including Diagnostic 
Code 8512 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In the instant case, letters dated in November 2004, January 
2005, March, 2006, and June 2008, were sent by VA to the 
Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  With 
respect to notice under the holding in Vazquez-Flores, the 
June 2008 letter notified the Veteran that he must submit 
medical evidence that showed that his disabilities had 
increased in severity, how they impacted on his daily 
activities and employment, and included the diagnostic 
criteria for establishing higher ratings.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claim for increased ratings for his low back and 
cervical spine disability and claim for TDIU.  Although some 
of the letters were not sent prior to initial adjudication of 
the Veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, the claims were 
readjudicated and a supplemental statement of the case (SSOC) 
was promulgated in December 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim, what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The Veteran was notified of his 
responsibility to submit evidence which showed that his 
disabilities had worsened, of what evidence was necessary for 
higher evaluations and TDIU, and why the current evidence was 
insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran was examined by VA twice 
during the pendency of this appeal and was afforded an 
opportunity for a personal hearing, but declined.  The VA 
examination reports included a description of the Veteran's 
complaints, a discussion of all relevant facts and findings, 
and addressed all of the relevant criteria for rating the 
Veteran's back and neck disabilities.  The VA examinations 
were comprehensive in scope and sufficiently detailed for 
rating purposes.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion concerning the issues on appeal have been met.  
38 C.F.R. § 3.159(c) (4).  Based on the discussion above, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield III, supra.

Given the nature of the Veteran's claims, the fact that he 
was examined by VA twice during the appeal and was provided 
with the criteria required for a higher evaluation, the Board 
finds that a reasonable person would have generally known 
about the requirements necessary to establish a higher rating 
for his disabilities.  Accordingly, the Board finds that the 
Veteran is not prejudiced by moving forward with a decision 
on the merits at this time, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Factual Background

When examined by VA in December 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The Veteran reported radiating pain down both legs, greater 
on the right, and denied any bowel or bladder problems or any 
incapacitating episodes.  The Veteran did not describe any 
significant focal neurological deficits or weakness, but 
reported an occasional give-way sensation in his right lower 
extremity.  He reported intermittent cervical spine pain and 
occasional shooting pain into the left shoulder, but denied 
any radiculopathy into the hands or any significant weakness 
in his upper extremities. On examination, the Veteran walked 
with a slight antalgic gait and was able to rise on his toes 
and heels.  Forward flexion of the lumbar spine was to 70 
degrees, further limited by pain and stiffness at 70 degrees.  
Extension and right and left lateral bending was to 15 
degrees, and rotation was to 20 degrees, bilaterally.  There 
was some mild tenderness to palpation at the paraspinal 
musculature insertion sites of the lumbar spine, but no 
paraspinal musculature spasms.  

Forward flexion of the cervical spine was to 30 degrees, 
limited at 30 degrees by pain.  Extension was to 25 degrees, 
right and left lateral flexion to 20 degrees, and rotation 
was to 35 degrees, bilaterally with mild stiffness at 35 
degrees.  The examiner noted that there was no additional 
limitation of motion of the cervical or lumbar spine on 
passive, active, or repetitive movements, and no additional 
limitation due to weakness, fatigability, incoordination, or 
on flare-ups.  The examiner also indicated that the cervical 
and lumbar spine disabilities did not have any effect on the 
Veteran's occupation or daily activities.  There was some 
mild tenderness to palpation of the cervical spine, but no 
spasms.  Motor examination was 5/5 in both upper and lower 
extremities.  There were two beats of unsustained clonus on 
the right lower extremity and no sustained clonus in either 
"upper" extremity.  Deep tendon reflexes were 2+ 
bilaterally in the upper and lower extremities, sensation was 
grossly intact in the L3-S1 and C5-T1 nerve distribution and 
straight leg raising was negative.  The examiner noted that a 
January 2004 VA MRI revealed some scarring and residual 
subligamentous disc herniation along the L4-5 disc, and 
moderate central stenosis at the L3-4 and L4-5 level.  There 
was some foraminal stenosis on the left at the L3-4 level, 
and bilateral femoral stenosis at the L4-5 level.  The 
impression included degenerative disc disease of the lumbar 
spine with multiple levels of foraminal stenosis and moderate 
central stenosis, and spondylosis of the cervical spine at 
C4-5.  The examiner opined that the Veteran's back 
disabilities did not render him unemployable and that he 
could do some type of sedentary type work, and that the 
Veteran's cervical spine problems appeared to be 
intermittent.  

A VA MRI in September 2005, revealed degenerative disc 
disease throughout the cervical spine with disc ridge 
complexes at C4-5, C5-6, and C6-7; worse at C5-6 with 
moderate to severe central stenosis at C5-6.  There were 
early signal changes at C5-6 within the cord parenchyma and 
osteopenic changes to the vertebral bodies.  There was 
degenerative disc disease with disc herniations at L3-4, L4-
5, and L5-S1 levels, moderate to severe central stenosis at 
L3-4, and moderate central stenosis at L4-5 with 
dextroscoliosis.  There was facet hypertrophic disease and 
bilateral foraminal stenosis at L3-4, L4-5, and L5-S1 levels.  

When examined by VA in July 2006, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The Veteran reported increased pain with standing, walking, 
and sitting for any length of time with occasional numbness 
and tingling.  He also reported radiating pain down the back 
of his neck and into both arms, tingling and numbness when 
doing any type of activity, and progressive weakness in both 
hands.  The Veteran denied any bowel or bladder problems, 
incapacitating episodes, or any hospitalizations in the past 
year.  

On examination, there was no evidence of swelling or 
erythema.  There was some tightness and muscle spasm on the 
right paraspinal region in the mid- to lower lumbar spine; 
more so on the right, with some pain over the posterior 
sacroiliac spinous processes.  There was no pain over the 
sacroiliac joints or greater trochanters.  Forward flexion of 
the lumbar spine was to 35 degrees, with pain beginning at 20 
degrees.  Extension was to 10 degrees with pain at the end of 
motion.  Lateral bending and rotation was to 15 degrees, 
bilaterally with pain at 15 degrees.  Forward flexion of the 
cervical spine was to 25 degrees, extension to 45 degrees, 
lateral bending to 20 degrees, bilaterally, and rotation to 
60 degrees, bilaterally, with pain at end of all range of 
motions.  There was no pain or discomfort on palpation along 
the cervical spine or occipital region, and no obvious 
deformities.  There was some tightness in the soft tissue 
regions along the trapezius, bilaterally, slightly more on 
the right side.  

Deep tendon reflexes were 1+ in the biceps, triceps, and 
brachioradialis, but equal, bilaterally.  Reflexes were 2+ in 
the patella and Achilles, bilaterally and no clonus.  Toes 
were downgoing and strength was 5/5 in all muscles in the 
upper and lower extremities.  Grip strength was 5/5, and 
sensation was intact to light, vibratory and monofilament 
touch and equal, bilaterally.  There was no muscle atrophy in 
the upper or lower extremities and bowstring testing and 
Lasegue's sign were negative, bilaterally.  X-ray studies 
revealed severe degenerative changes at the C5-6, C6-7, and 
C7-T1 levels with bone spur formation, loss of disc height 
and increased sclerosis along the posterior elements.  There 
were significant degenerative changes most prominently at the 
L4-5 level with scoliosis and increased facet joint 
arthropathy, bone spur formation and foraminal stenosis.  

The impression included degenerative disc disease of the 
lumbar spine as described above, and degenerative spondylosis 
of the cervical spine with some functional limitation 
secondary to range of motion and activities of daily living, 
which appeared to be slightly worse than on the prior VA 
examination.  The examiner commented that there was no change 
the ranges of motion during passive, active or repetitive 
movements, and no additional functional impairment due to 
pain, weakness, fatigability, incoordination or on flare-ups.  
There were no incapacitating episodes or radiation of pain, 
no weakness or neurologic findings or any additional effect 
on usual occupation or daily activities.  

Regulations

The Veteran's low back disability is rated 40 percent 
disabling under Diagnostic Code (DC) 5237 for lumbosacral 
strain, and 20 percent disabling under DC 5242 for cervical 
strain with spondylosis at C4-5.  The regulations provide for 
evaluations of the spine under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2008).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent requires forward flexion of the 
cervical spine to 15 degrees or less; or with favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion, extension, and left and right lateral 
flexion of the cervical spine are from zero to 45 degrees, 
and right and left lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees, and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

As for the neurological ratings which apply to the upper 
extremities, there are potentially several applicable codes. 
Diagnostic Code 8510 pertains to impairment of the upper 
radicular group (the fifth and sixth cervicals); Diagnostic 
Code 8511 pertains to impairment of the middle radicular 
group; Diagnostic Code 8512 pertains to impairment of the 
lower radicular group; and Diagnostic Code 8513 pertains to 
impairment of all radicular groups.  Under each of these 
diagnostic codes, a 20 percent rating is warranted for mild 
incomplete paralysis of the minor extremity and for mild 
incomplete paralysis of the major upper extremity.  Complete 
paralysis under DC 8510 is defined as all shoulder and elbow 
movement lost or severely affected, hand and wrist movements 
not affected.  Under DC 8511, complete paralysis contemplates 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and extension of the wrist is lost or severely 
affected.  Complete paralysis of the lower radicular group 
(DC 8512) contemplates all intrinsic muscles of the hand, and 
some or all of flexors of the wrist and fingers are paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 
8510, 8511, 8512 (2008).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

Lumbar Spine

Applying the clinical findings to the General Rating Formula, 
the Veteran's low back disability would equate to no more 
than a 40 percent evaluation.  Other than complaints of pain 
and limitation of motion, the objective findings did not show 
any neurological impairment.  Forward flexion of the 
thoracolumbar spine was to no less than 35 degrees, albeit 
with pain beginning at 20 degrees, with a combined range of 
motion of no less than 105 degrees.  The Veteran specifically 
denied any incapacitating episodes or any bowel or bladder 
problems.  

As indicated above, a 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A higher evaluation requires either 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  Here, the evidence clearly showed that the 
Veteran retains significant motion of the thoracolumbar 
spine.  There is no evidence of any bowel or bladder problems 
or any history of incapacitating episodes.  Thus, a rating in 
excess of 40 percent under the General Rating Formula or 
based on incapacitating episodes of intervertebral disc 
syndrome is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, there was no objective evidence of 
radiculopathy compatible with sciatic neuropathy on either of 
the two VA examinations discussed above.  Other than 
complaints of radiating pain and an occasional sensation of 
numbness and tingling, the objective findings did not reveal 
any neurological abnormalities associated with the Veteran's 
low back disability.  Sensation and deep tendon reflexes were 
intact in all modalities in the lower extremities, and there 
was no evidence of muscle atrophy, weakness or any other 
neurologic deficits.  Further, the VA examiner opined that 
there were no neurologic findings which would impact on the 
Veteran's employment or daily activities.  Based on the 
objective findings and the VA examiner's comments, a 
compensable evaluation would not be warranted for mild 
incomplete paralysis of the sciatic nerve under DC 8520.  

Additionally, there is no objective evidence of any 
associated abnormalities, such as bowel or bladder impairment 
which would provide a basis for assigning a separate rating 
under Note 1.  The Board points out that the criteria for 
rating disabilities of the spine apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  By separately evaluating and combining the 
neurologic and orthopedic manifestations of the Veteran's low 
back disability, a combined evaluation in excess of 40 
percent is not warranted.  

Finally, consideration must also be given to any functional 
impairment of the Veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this case, while the Veteran has limitation of motion of 
the lumbosacral spine due to pain, an evaluation in excess of 
40 percent could be assigned only if there was a resulting 
functional loss commensurate with unfavorable ankylosis of 
the thoracolumbar, or the entire spine.  Here, the Veteran is 
not shown to have a corresponding functional loss.  There is 
no evidence of muscle weakness, atrophy or any neurological 
impairment referable to the lumbosacral spine.  The objective 
evidence does not show more than moderate to severe 
limitation of motion when pain is considered, and no 
objective signs or manifestations of any additional 
functional impairment.  

As noted, under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Other than the Veteran's report of pain, there was no 
evidence of visible behavior or adequate pathology to suggest 
that any additional functional impairment was commensurate 
with the criteria necessary for an evaluation in excess of 40 
percent.  Moreover, the VA examiner in July 2006 indicated, 
specifically, that there was no additional limitation of 
motion due to pain, weakness, fatigability, incoordination, 
or on repetitive use.  The Court has held that, "a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In light of the clinical findings of 
record, the Board finds that an increased evaluation based on 
additional functional loss due to the factors set forth above 
have not been demonstrated during the pendency of this 
appeal.  

Cervical Spine

In this case, while the Veteran reported increased neck pain, 
the objective findings during the pendency of this appeal do 
not show any significant change in actual impairment and only 
a slight decrease in range of motion of the cervical spine 
from the VA examination in 2004, to the most recent 
examination in 2006.  The most significant limitation of 
motion showed forward flexion to no less than 25 degrees with 
a total range of motion to no less than 170 degrees.  The 
medical reports showed no evidence of muscle wasting, 
atrophy, or loss of strength or more than moderate actual or 
functional limitation of motion of the cervical spine.  

Under the General Rating Formula for Disease and Injuries of 
the Spine based on limitation of motion, a 20 percent 
evaluation is the maximum rating allowed when limitation of 
flexion is greater than 15 degrees but less than 30 degrees.  
Further, the Veteran does not claim, nor does the evidence 
show any incapacitating episodes or any required bed rest due 
to his cervical spine disability.  Thus, a rating in excess 
of 20 percent under the General Rating Formula or based on 
incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's cervical spine disability under the orthopedic 
rating criteria and applicable neurologic rating criteria.  

In this regard, the Board notes that there was no evidence of 
radiculopathy compatible with neuropathy on VA examination in 
December 2004.  Other than complaints of pain and limitation 
of motion, the objective findings did not reveal any 
significant neurological impairment.  Sensation and deep 
tendon reflexes were intact and there was no evidence of any 
weakness or muscle atrophy in the upper extremities.  

However, when examined by VA in July 2006, the Veteran 
reported intermittent tingling and numbness in both hands and 
there was evidence of diminished deep tendon reflexes in all 
modalities of the upper extremities.  Sensation was intact 
throughout the upper extremities and there was no muscle 
atrophy or weakness.  Based on the findings on the July 2006 
VA examination report, the Board finds that the Veteran's 
neurological abnormalities meet the criteria for "mild" 
neurological symptoms.  However, there was no evidence of 
complete or partial paralysis, or inability to move in any 
plane in the upper extremities.  Thus, the Veteran's 
neurological symptomatology do not more nearly approximate 
"moderate" or "severe" impairment.  Resolving reasonable 
doubt as to whether the Veteran's neurologic impairment of 
the upper extremities warrants a compensable evaluation, the 
Board finds that a separate 20 percent evaluation for each 
upper extremity is warranted under DC 8512 for mild 
incomplete paralysis of the lower radicular nerve from July 
29, 2006, the date of VA examination showing additional 
neurological disability.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008).  As noted above, the Court 
has held that, "a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this regard, the question of functional loss due to pain 
and other related factors was specifically addressed by the 
examiners on the two VA examinations during the pendency of 
the appeal.  In both instances, while the Veteran 
demonstrated some limitation of motion of the cervical spine, 
the examiners found no additional functional limitation due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Further, there is no evidence of any muscle 
weakness or atrophy, and no more than mild neurological 
impairment referable to the cervical spine.  The objective 
evidence does not show more than moderate limitation of 
motion when pain is considered, and no objective signs or 
manifestations of any additional functional impairment.  

As noted under the Rating Schedule, the general rating 
formula provides that the rating criteria are to be applied 
with or without symptoms such as pain, stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Other than the Veteran's report of pain, there was 
no evidence of visible behavior or adequate pathology to 
suggest that any additional functional loss due to the 
factors set forth above, commensurate with the criteria 
necessary for an evaluation in excess of the 20 percent 
evaluation assigned for his cervical spine disability.  

In light of the discussion above, the Board finds that the 
40- and 20-percent evaluations assigned for the orthopedic 
manifestations of the Veteran's low back and cervical spine 
disabilities, respectively, and effective from July 29, 2006, 
the separate 20 percent evaluations assigned for the 
neurological manifestations associated with the cervical 
spine disability, accurately depicts the severity of the 
conditions during the pendency of this appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  




ORDER

An increased evaluation in excess of 40 percent for the 
orthopedic manifestations of lumbar strain is denied.  

An increased evaluation in excess of 20 percent for the 
orthopedic manifestations of cervical strain with spondylosis 
at C4-5, is denied.  

From July 29, 2006, entitlement to a separate 20 percent 
evaluation for right upper extremity neurological 
manifestations of cervical strain with spondylosis at C4-5, 
is granted, subject to VA regulations concerning the payment 
of monetary benefits.  

From July 29, 2006, entitlement to a separate 20 percent 
evaluation for left upper extremity neurological 
manifestations of cervical strain with spondylosis at C4-5, 
is granted, subject to VA regulations concerning the payment 
of monetary benefits.  


REMAND

In light of the favorable decision granting service 
connection for neurologic disabilities involving both upper 
extremities associated with the service-connected cervical 
spine disability, the claim for TDIU must be remanded for 
further consideration.  Accordingly, the claim is REMANDED 
for the following action:  

The RO should review and readjudicate the 
merits of the claim for TDIU based on all 
the evidence of record and all governing 
legal authority.  Consideration should 
also be given to referring the Veteran's 
claim to the Director, Compensation and 
Pension Service for consideration of an 
extra-schedular evaluation for under the 
provisions of 38 C.F.R. § 4.16(b) (2008).  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


